Citation Nr: 0533349	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-27 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides.




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision issued by 
the Department of Veterans Affairs(VA) Regional Office (RO) 
in Jackson, Mississippi.  In June 2004, the case was remanded 
for additional development.  The case is now before the Board 
for further appellant consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran served on the USS Intrepid, in the waters 
offshore of Vietnam for various periods between May 15, 1966 
and October 18, 1966, but did not conduct any duty or visit 
to Vietnam during his military service on the USS Intrepid.

3.  Competent medical evidence does not reveal that the 
veteran's prostate cancer is causally related to his naval 
service or any incident thereof, to include exposure to 
herbicides, or that it was manifested within one year of 
service.


CONCLUSION OF LAW

Prostate cancer was not incurred as a result of the veteran's 
naval service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 
5103, 5103A, 5107  (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In 
compliance with the Board's June 2004 remand and the VCAA, in 
letters dated in November 2002, August 2003, and June 2004, 
VA informed the appellant of the provisions of the VCAA and 
the information that the appellant needed to provide in 
support of his claim, asked the appellant to furnish the 
names and addresses of health care providers who had treated 
him and to sign authorizations for release of such 
information.  In these letters, VA also requested the veteran 
to supply any additional information or evidence in support 
of his claim.  In a July 2004 response, the veteran indicated 
that, during his duty offshore Vietnam, it was certainly 
possible that insecticides could have drifted out to his 
location while serving aboard the USS Intrepid.  In August 
2004, the veteran was afforded a VA examination and, in 
December 2004, an addendum nexus opinion was provided.  
Service and private treatment records, a VA examination 
report, and various lay statements have been associated with 
the claims file.  The claim has been readjudicated several 
times and an August 2002 statement of the case (SOC) and 
supplemental statements of the case (SSOCs) were issued in 
June 2002, September 2003, and October 2005.  In three VCAA 
and various duty to assist letters, a rating decision, a 
Board remand, an SOC, and multiple SSOCs, and their cover 
letters, VA notified the veteran of what information it had 
received and what information he needed to establish 
entitlement to service connection.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's June 2004 remand with regard to the service-
connection issue discussed in this decision.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

Here, the Board finds that the AOJ basically gave the 
required VCAA notice prior to the initial denial of the 
veteran's claim.  Even so, if there was any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  As noted above, the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  VA satisfied its duty to notify by 
means of letters dated in November 2002, August 2003, and 
June 2004 from VA to the veteran that were issued prior to 
the recertification of the appeal to the Board.  Those 
letters informed the veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  In a June 2004 letter, the appellant 
was also notified that it was his responsibility to make sure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.  The cover 
letters to the SSOCs gave the veteran additional time to make 
any comment he wished.  The Board finds that the VCAA 
letters, the cover letters to the SSOCs, and the Board's 
remand provided the appellant with ample opportunity to 
respond before the case was forwarded to the Board for 
appellate consideration.  Thus, the content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 123-29 (2005).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as tumors, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2005); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(in which the United States Court of Appeals for Veterans 
Claims held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether 
evidence submitted by a veteran is credible the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).

The veteran's service personnel records indicate that he 
served on the USS Intrepid off the shores of Vietnam during 
1966.  However, the evidence of record does not show that the 
veteran had actual duty in or that he visited the Republic of 
Vietnam at any time during service.  In fact, in several 
statements, the veteran has indicated that he served aboard 
the USS Intrepid offshore Vietnam, that the carrier was 
located in the Gulf of Tonkin (a concentrated spraying area 
for Agent Orange), and that it was certainly possible that 
insecticides could have drifted out to his location.  He 
maintains that he should be given the same consideration as 
those service personnel who served "on the ground."  He 
stated that he did not go onshore in Vietnam at any time 
during his service aboard the USS Intrepid.

Given the evidence of record, the veteran is not presumed to 
have been exposed to herbicides despite his service in the 
offshore waters of Vietnam because he did not enter the 
country during his period of active duty.  The veteran must 
provide evidence of such exposure.  Since the record contains 
no evidence that the veteran was exposed to Agent Orange or 
other herbicides during service, he is not entitled to the 
presumption to service connection for prostate cancer due to 
exposure to herbicides during active service in Vietnam.

The veteran was diagnosed as having prostate cancer as the 
result of an August 2002 biopsy; an earlier June 2000 biopsy 
was benign.  Thus, there is no evidence of prostate cancer in 
service, within the one-year period following the veteran's 
separation from service, or for many years thereafter.  
Consequently, service connection for prostate cancer is not 
warranted based on chronicity in service, continuity of 
symptoms after service, or on the basis of presumption for a 
chronic disease.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 
3.309(a).

With regard to whether the evidence establishes a direct 
connection between the veteran's development of prostate 
cancer and his period of active service, the Board notes that 
there is no competent evidence of a relationship between the 
veteran's prostate cancer, and his period of active service.  
Neither private medical records reflect, nor a private 
physician has opined that the veteran's prostate cancer is 
due to service, to include exposure to herbicides.  The Board 
observes that an August 2004 VA examiner's assessment was 
prostate cancer status post a radical retropubic 
prostatectomy and pelvic lymph node dissection.  This 
examiner added that the veteran apparently was exposed to 
Agent Orange, while on ship in Vietnam, based on the 
veteran's self-reported history.  In December 2004, another 
VA examiner reviewed the claims file and the previous 
examination and stated that the veteran simply has had 
prostate cancer and this has been treated.  He indicated that 
the veteran had been exposed to Agent Orange; however, no 
determination could be made that this was a service-connected 
event.  The Board notes that a mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  The Board is not 
bound to accept medical opinions or conclusions, which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).

The only other evidence the veteran has submitted that 
supports his claim is his own statements and copies of a 
letter to his wife and an announcement that the USS Intrepid 
would be sent to Southeast Asia.  He, as a lay person, with 
no apparent medical expertise or training, is not competent 
to comment on the presence, or etiology, of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  Thus, these statements 
and documents do not establish the required evidence needed, 
and the claim must be denied.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claim for service connection for prostate cancer; 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer, to include as due to 
exposure to herbicides, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


